Citation Nr: 1003163	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral hearing loss.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
lung disorder.


WITNESS AT HEARINGS ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Veteran perfected an appeal of that rating determination 
to the Board.  In August 2006, the Veteran testified at a 
Board videoconference hearing before a Veterans Law Judge who 
is no longer with the Board.  A transcript of this hearing is 
associated with the claims folder.  In a March 2007 decision, 
the Board denied the claims.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2008 Order, the Court 
granted a Joint Motion for Remand by VA's Secretary and the 
Veteran, through his then representative, and remanded the 
issues to the Board for action consistent with the motion.  
In the Joint Motion, the parties agreed that the Board failed 
to provide notice to the Veteran in accordance with 38 C.F.R. 
§ 3.159(e) (2009) of VA's unsuccessful efforts to obtain 
Social Security Administration (SSA) records, what further 
steps VA would take to attempt to obtain them, that the 
Veteran was ultimately responsible for obtaining the 
requested records, and that he should provide any SSA records 
that he might have in his possession.  The case was 
subsequently returned to the Board.  In September 2008, the 
Board remanded the case to the Appeals Management Center 
(AMC) to comply with the motion directive and to satisfy a 
subsequent request for another Board hearing.  In August 
2009, the Veteran testified at a Travel Board hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.  The case 
is now before the Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The June 2002 Board decision that denied service 
connection for a back disorder, bilateral hearing loss, and a 
lung disorder is final.  

2.  The evidence received since the June 2002 Board decision 
is duplicative, cumulative, and redundant, and does not 
relate to an unestablished fact necessary to substantiate the 
claims of entitlement to service connection for a back 
disorder, bilateral hearing loss, and a lung disorder.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 2002 Board 
decision, which denied a claim of entitlement to service 
connection for a back disorder, is not new and material, and 
thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 20.1100(a) (2009).

2.  Evidence received since the final June 2002 Board 
decision, which denied a claim of entitlement to service 
connection for bilateral hearing loss, is not new and 
material, and thus the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100(a) 
(2009).

3.  Evidence received since the final June 2002 Board 
decision, which denied a claim of entitlement to service 
connection for a lung disorder, is not new and material, and 
thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 20.1100(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in March 2004, September 2005, and February 
2009 letters, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  
A July 2006 letter and the February 2009 letter advised the 
Veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  The claims were last readjudicated in March 
2009.  

The Board notes that in claims to reopen, the duty to notify 
requires that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
February 2009 notice letter complies with the holding of the 
Court in Kent.  In particular, the letter specifically 
informed the Veteran of the type of evidence that was lacking 
in the prior denial and of the type of evidence that was 
necessary to reopen the claims.  The Veteran was advised that 
the previous denials were based on the fact that there were 
no service treatment records that showed hearing loss, a back 
injury, and a lung condition and post-service treatment 
records contained no medical findings that hearing loss, a 
back disorder, and a lung disorder were incurred in service 
or within the presumptive period following his separation 
from service.  In addition, the criteria for establishing 
entitlement to service connection for the claimed 
disabilities were set forth in the February 2009 letter.  
There is no further duty to notify under the VCAA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes morning 
reports, post-service treatment records, and testimony.  As 
detailed more below, the Veteran's service treatment records 
are not available.  In addition, as the parties acknowledged 
in the Joint Motion, a September 2005 request for the 
Veteran's SSA records yielded the response that they had been 
destroyed.  In accordance with the Joint Motion, the Veteran 
was provided proper notice of this fact in accordance with 38 
C.F.R. § 3.159(e) (2009).  Specifically, in a December 2008 
letter, the RO advised the Veteran of VA's unsuccessful 
efforts to obtain SSA records, that any further requests for 
such records on VA's part would be futile, that if the 
Veteran had these records then he should send them to the RO, 
and that he was ultimately responsible for obtaining and 
submitting the SSA records to VA.  In regard to a VA 
examination, VA has no obligation to provide a VA examination 
until new and material evidence has been presented, which has 
not been done in this case.  38 C.F.R. § 3.159(c)(4)(iii) 
(2009).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence as 
well as providing testimony on the reasons he believed he was 
entitled to the benefits sought on appeal.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  Likewise, a Board decision is final 
unless the Chairman of the Board orders reconsideration.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2009).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

        1.	Back Disorder

In the Veteran's original application for compensation 
benefits filed in February 1994, he reported that he fainted 
and was taken to the hospital at Fort Jackson.  He claimed 
the disorders for which he sought service connection occurred 
in December 1952.  He denied that he received treatment for 
the claimed disorders since service.  

The Veteran's DD Form 214 showed that he earned the parachute 
badge.

In March 1994, the National Personnel Records Center (NPRC) 
reported that the Veteran's service treatment records were 
not on file and were apparently destroyed in a fire at the 
NPRC in St. Louis, Missouri in 1973.  

Morning reports of "Med Holding Det 3431 ASU USA Hospital," 
Fort Jackson, South Carolina, provided by the NPRC in July 
1994 showed the Veteran was a patient released in March 1953.  

An April 1994 VA spine examination report showed the Veteran 
reported that he experienced a blackout at Fort Jackson 
during basic training in 1952.  He did not recall much about 
the episode except that he was told that he had cold legs and 
he was hospitalized for perhaps a couple of months.  
Thereafter, he finished basic training about eight weeks 
later.  He also reported that he performed approximately 30 
"jumps" in service but he did not recall any specific back 
injury or treatment for a back injury.  He claimed that at 
discharge from service, his back continued to hurt.  After 
service he continued to experience back problems, but he did 
not have any specific treatment or diagnosis.  He indicated 
that in 1991, he came to VA and was advised that he had 
"some bad vertebrae and eventually might need surgery."  At 
the current exam, the VA examiner provided a diagnosis 
(pending x-rays) of probable traumatic and degenerative 
arthritis of the back with a history of trauma in service but 
not a specific episode that the examiner could document.  The 
VA radiographic report indicated that x-rays revealed 
degenerative changes of L3-L4, L4-L5, and L5-S1.  

In an August 1994 rating decision, the RO denied service 
connection for a back disorder on the basis that the Veteran 
was not able to recall a specific back injury and the absence 
of service medical records showing a back injury.  The 
Veteran appealed the August 1994 rating determination. 

At a November 1994 RO hearing, the Veteran described the 
event in which he reportedly passed out and subsequently woke 
up in the hospital.  He claimed that a nurse told him his 
legs were cold.  He was not sure how long he was hospitalized 
but he believed it might have been for three months. This 
event occurred at Fort Jackson, South Carolina.  In response 
to the question of whether anyone might have witnessed the 
Veteran fall and injure his back and/or his hospitalization, 
he replied in the negative for the reason that most of the 
"fellows got killed in the war."  In response to the 
question of whether he was treated for his back "shortly" 
after he was discharged from service, he responded in the 
negative.  He denied that he had to undergo any physical 
examinations in connection with his work or insurance 
company.  

Based on a December 1994 request for treatment records dating 
from October 1955 to the present, VA treatment records from 
the Jackson, Mississippi VA Medical Center (MC) dated from 
September 1991 to October 1994 were associated with the 
claims file.  A September 1991 record showed that the Veteran 
presented with complaints of a one-year history of gradually 
worsening intermittent aching and numbness of both legs.  He 
also experienced low back pain.  A September 1991 
radiographic report noted an impression of degenerative disk 
disease at L3-4, L4-5, and L5-S1.  A December 1991 record 
noted that the Veteran was seen for a follow-up at which time 
the examiner provided a diagnosis of lumbar spinal stenosis.  
Another December 1991 record indicated the Veteran reported 
that he had experienced worsening back pain for the "past 
several years."  Subsequent records showed he continued to 
be followed for low back pain.  A May 1993 magnetic resonance 
imaging (MRI) report noted an impression of severe 
degenerative disc disease at L3-4 and L4-5.  

A December 1994 RO request for any records of the Office of 
the Surgeon General (SGO) on the Veteran yielded a negative 
response from the NPRC in January 1995.  

Private treatment records dated from April 1991 to April 1995 
showed that in July 1991, the Veteran complained of pain and 
numbness in both legs.  An April 1995 record noted that the 
Veteran complained of low back pain and left groin/thigh pain 
while climbing ladders.  Pharmacy records showed that the 
Veteran had been prescribed medications since September 1989 
but did not identify for which conditions. 

At a September 1996 Board hearing, the Veteran's 
representative reported that all treatment records from 
private physicians the Veteran saw within 12 to 24 months 
after his discharge were destroyed as those physicians were 
deceased.  The Veteran provided testimony on the events 
surrounding the blackout he reportedly experienced in 
service.  He added that he subsequently woke up in a 
"quarantine ward."  He testified that his back was not 
examined; no x-ray of his back was taken.  After the 
hospitalization, he went back into basic training.  He 
further testified that he performed 30 Airborne jumps.  In 
response to the question of whether any of the jumps was 
memorable, the Veteran replied, "Oh yeah I've hit and got 
drug across DZs."  In response to the question of when the 
Veteran's back "really start[ed] hurting [him]," he replied 
that it really started bothering him after he got out of 
service, but he had good company insurance so he did not need 
to seek treatment from VA.  Between 1956 and 1979, he 
maintained that he received treatment from private physicians 
all of whom were deceased and no records were available.  He 
further testified that he had been receiving treatment from 
VA since 1991.  He claimed that he retired in 1992 and that 
he was on Social Security disability in part due to his back. 

In a February 1997 decision, the Board dismissed the 
Veteran's claims on a procedural basis.  In an August 1997 
Order, the Board vacated the February 1997 decision.  In an 
August 1997 decision, the Board remanded the claims for 
further development.  

An October 1997 letter from the Commander of the Womack Army 
Medical Center in Fort Bragg, North Carolina noted that there 
were no records on the Veteran.  It was recommended that the 
records request should instead be forwarded to the NPRC in 
St. Louis, Missouri.  This was re-affirmed in March 2001 [but 
as noted above, the NPRC had already reported that the 
Veteran's records were fire-related].  

An undated letter from the SSA noted that the Veteran had 
never applied for Social Security Title II Disability 
benefits.  Rather, he began to receive Retirement benefits at 
age 62.  Therefore, there had never been a disability 
determination for Social Security.  

A VA Form 21-4142 (Authorization and Consent to Release 
Information to VA) received by the RO in April 2001 showed 
the Veteran reported that he started to receive treatment for 
his back in 1990 and that all of his medical records were at 
the Jackson VAMC.  Another form reporting the same 
information was executed in January 2002. 

VA treatment records dated from April 2000 to May 2000 were 
absent any relevant findings.   

The Veteran filed a claim for pension benefits in October 
2001.  He claimed that he sustained a back injury in service 
in 1953.  

On the basis of all the evidence described above, in a June 
2002 decision, the Board denied service connection for a back 
disorder as the evidence showed that such disorder was first 
manifested many years after service in the 1990s and that it 
was unrelated to any incident of service origin, including 
the claimed in-service injury or symptoms.  The Veteran was 
notified of this decision and his appellate rights.  In 
determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final disallowance of the claim.  
The June 2002 Board decision is the last final denial.  38 
U.S.C.A. §§ 7104(b), 7266 (West 2002); 38 C.F.R. § 20.1100 
(2009).

The Veteran's claim to reopen was received in March 2004 at 
which time he continued to contend that he sustained a back 
injury when he blacked out during basic training.  Evidence 
associated with the claims file since the June 2002 Board 
decision is described below.  

In an April 2004 statement, the Veteran reiterated that he 
had received treatment at VA for all of his disabilities 
since 1990.  

Duplicate morning reports for "Med Holding Det 3431 ASU USA 
Hospital," Fort Jackson, South Carolina were provided by the 
Veteran in June 2005.  

At an August 2005 RO hearing, the Veteran testified again 
that he sustained a back injury when he blacked out in 1952 
and that he subsequently woke up in the hospital quarantine 
ward.  He denied that a physician had ever linked his back 
disorder to his service.  

VA treatment records dated from February 1999 to October 2005 
indicated that the Veteran had a past medical history 
significant for arthritis.  

At an August 2006 Board hearing, the Veteran testified again 
that he injured his back when he blacked out in service.  
When asked whether he felt that the onset of his back 
problems was when he reportedly passed out and fell, the 
Veteran responded that he was not sure as he also had to jump 
out of airplanes; he performed over 30 jumps.  When asked how 
soon after he was discharged from service did he start having 
back problems, he responded that he did not know; rather, he 
just knew his back was giving him problems. When asked if he 
ever received any medical treatment for his back, he 
responded he did not know what treatment he received; he 
never had a back x-ray.  He denied that any physician ever 
told him that his parachute jumps in service caused his back 
problem.

VA treatment records dated from January 2006 to September 
2008 noted the Veteran's medical history for arthritis.  

At the August 2009 Board hearing, the Veteran again provided 
testimony on the black-out episode in which he claimed he 
injured his back and woke up in the hospital.  He affirmed 
that he experienced residual back pain from the episode in 
service.  When asked when was the first time he received any 
treatment for his back pain after service, he responded that 
he was treated by VA.  He also claimed he was privately 
treated for his back from the 1950s to the 1970s but all of 
the doctors were deceased.  He appeared to indicate that he 
began to receive treatment at the VA in the 1970s but noted 
that he was not sure and that his records should provide the 
answer.  (See Transcript p. 6).  He affirmed that the 
symptoms of back pain he experienced in service were similar 
to the pain he had felt to the present.  He denied any 
physician linked his current back problem to service.  He 
claimed that he was granted Social Security disability 
benefits in part based on his back. 

The additional evidence received after the June 2002 Board 
decision is duplicative, cumulative, and redundant of 
evidence previously considered at that time.  The Veteran's 
testimony in 2005, 2006, and 2009 is substantially the same 
as testimony considered at the time of the prior Board 
decision that his current low back disorder resulted from an 
episode in which he blacked out in service during which time 
he sustained a back injury, or he sustained his current low 
back disorder from the performance of 30 jumps in service, 
and he had experienced back pain since service for which he 
received treatment throughout the years.  While the Veteran 
appeared to indicate for the first time at the 2009 hearing 
that he began to receive treatment at the VA in the 1970s [as 
opposed to the 1990s], he also indicated that he was not sure 
of the time frame and that his records would provide the 
answer.  The current testimony as it relates to the Veteran 
having received treatment at VA in the 1970s is not presumed 
credible as it is inherently false or untrue.  See Duran v. 
Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).  The record includes numerous 
past sworn testimonials and statements that indicate that the 
Veteran began to seek treatment from the VA in the 1990s.  VA 
treatment records initially show treatment for back problems 
in the 1990s.  These VA treatment records were generated as a 
result of a specific request for all VA treatment records on 
the Veteran dating since 1955, which presumably would have 
captured any records of treatment the Veteran received in the 
1970s if this was indeed the case.  Thus, given the Veteran's 
uncertainty in 2009 and the aforementioned facts, the 
credibility of this testimony need not be presumed for the 
limited purpose of deciding whether it is new and material.  
In any event, even if this testimony was presumed credible, 
and therefore new, it certainly is not material as whether 
treatment at VA or treatment through private providers, the 
Veteran indicated prior to and after the June 2002 Board 
decision that he received treatment for his back throughout 
the years since his discharge from service.  No private 
treatment records for the period prior to the 1990s are 
available according to the Veteran and no VA treatment 
records prior to the 1990s are available according to a VA 
search.  Thus, this new testimony does not raise a reasonable 
possibility of substantiating the claim with respect to 
identifying potentially relevant outstanding evidence, and 
therefore, cannot be considered material.   

As for the other evidence, the morning reports are not new as 
they are duplicates of morning reports previously considered 
at the time of the June 2002 Board decision.  Current VA 
treatment records while new are not material as they are 
cumulative and redundant of VA treatment records previously 
considered that showed that the Veteran was followed for low 
back pain.  Lastly, the June 2002 Board decision specifically 
made a finding that while the April 1994 VA examiner provided 
a diagnosis of probable traumatic and degenerative arthritis 
of the back and noted a history of trauma in service, the VA 
examiner did not specifically link the currently diagnosed 
low back disorder to an incident of the Veteran's military 
service.  This finding is final and cannot be disturbed in 
the context of a new and material evidence claim.  The record 
reflects that no medical evidence that shows or indicates 
that the currently diagnosed low back disorder is related to 
an incident of the Veteran's military service has been added 
since the June 2002 Board decision. 

Consequently, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a back disorder.

	2.	Bilateral Hearing Loss

In addition to the above discussed evidence, evidence 
associated with the claims file prior to the June 2002 Board 
decision as it relates to the bilateral hearing loss claim 
included a March 1994 VA audiological examination report by 
Dr. M.L. that showed the Veteran reported that he was exposed 
to excessive noise from rifles.  He complained that he 
noticed ringing in his ears in service.  He then developed a 
progressive difficulty in understanding what people were 
saying.  He had no knowledge of any direct physical trauma to 
the ears.  The examiner noted that no audiometric examination 
was conducted.  The examiner then proceeded to provide a 
diagnosis of moderate to severe bilateral neurosensory 
hearing loss.  The examiner maintained that the Veteran did 
appear to have a bilateral high frequency hearing loss 
associated with tinnitus which was the result of severe noise 
exposure "in the past."   

An April 1994 VA audiological examination report by Dr. W.M. 
showed audiometric testing indicated that the Veteran 
exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
30
50
LEFT
15
10
15
25
55

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The examiner provided a diagnosis of 
mild sloping to moderate high frequency sensorineural hearing 
loss bilaterally.  

In the August 1994 rating decision, the RO denied service 
connection for hearing loss on the basis of the absence of 
service medical records showing hearing loss.  The Veteran 
appealed the August 1994 rating determination. 

At a November 1994 RO hearing, the Veteran testified that he 
experienced ringing in his ears from a recoilless rifle in 
service.  He denied that he wore ear plugs.  He claimed he 
was provided pills for his hearing loss in service and that 
he still experienced ringing in the ears. 

VA treatment records dated from September 1991 to October 
1994 included a January 1994 audiological evaluation that 
indicated that the Veteran exhibited puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
30
50
LEFT
15
15
15
30
65

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner noted an impression of 
mild to moderately severe high frequency sensorineural 
hearing loss bilaterally.  An October 1994 record noted that 
the Veteran had a past medical history significant for 
hearing loss and tinnitus and that the bilateral high 
frequency hearing loss was secondary to excessive noise 
exposure.  

At the September 1996 Board hearing, the Veteran testified 
that he experienced ringing in the ears from exposure to the 
sound of a recoilless rifle.  He claimed he sought treatment 
at Fort Jackson for the ringing in his ears during basic 
training.  He also received treatment for "congestion" and 
ringing in the ears when he was subsequently stationed at 
Fort Bragg.  

A VA Form 21-4142 (Authorization and Consent to Release 
Information to VA) received by the RO in April 2001 showed 
the Veteran reported that he started to receive treatment for 
his hearing in 1990 and that all of his medical records were 
at the Jackson VAMC.  Another form reporting the same 
information was executed in January 2002. 

VA treatment records dated from April 2000 to May 2000 were 
absent any relevant findings.

On the basis of all the evidence described above, in a June 
2002 decision, the Board denied service connection for 
bilateral hearing loss as the evidence showed that such 
disorder was first manifested many years after service in the 
1990s and that it was unrelated to any incident of service 
origin, including the claimed in-service injury or symptoms.  
The Veteran was notified of this decision and his appellate 
rights.  The June 2002 Board decision is the last final 
denial.  38 U.S.C.A. §§ 7104(b), 7266 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

The Veteran's claim to reopen was received in March 2004 at 
which time he continued to contend that he sustained hearing 
loss from exposure to the sound of a recoilless rifle.  
Evidence associated with the claims file since the June 2002 
Board decision in addition to the evidence described above 
pertinent to the hearing loss claim is described below.  

VA treatment records dated from February 1999 to April 2004 
note the Veteran was being followed for sensorineural hearing 
loss combination type.  

At an August 2005 RO hearing, the Veteran again testified 
that he sustained hearing loss from exposure to noise from 
recoilless rifles, that he did not wear ear protection, and 
that he received treatment in service for ringing in the 
ears.  He denied that a physician had ever linked his hearing 
disorder to his service.  

VA treatment records dated from April 2004 to October 2005 
note a past medical history significant for hearing loss for 
which he was followed.  

At an August 2006 Board hearing, the Veteran again testified 
that his hearing loss was from exposure to the noise from a 
recoilless rifle for which he received treatment (pills) at 
Fort Jackson.  He maintained that he still had problems with 
"roaring in [his] head."  He indicated that he always knew 
he had a hearing problem but did not have to come to VA in 
the beginning because he had good insurance.  He denied post-
service noise exposure.

VA treatment records dated from January 2006 to September 
2008 noted the Veteran's medical history for hearing loss.  

At the August 2009 Board hearing, the Veteran again provided 
testimony that his hearing loss was from exposure to gun fire 
from a recoilless rifle and that he was treated for ringing 
in his ears in service.  He denied any doctor told him his 
hearing loss was due to gunfire.  

The additional evidence received after the June 2002 Board 
decision is duplicative, cumulative, and redundant of 
evidence previously considered at that time.  The Veteran's 
testimony in 2005, 2006, and 2009 is substantially the same 
as testimony considered at the time of the prior Board 
decision that his current bilateral hearing loss resulted 
from exposure to noise from a recoilless rifle and that he 
received treatment for his hearing in service.  Thus, this 
testimony is neither new nor material.  Current VA treatment 
records while new are not material as they are cumulative and 
redundant of VA treatment records previously considered that 
showed that the Veteran was followed for hearing loss.  
Lastly, the June 2002 Board decision specifically made a 
finding that while the March 1994 VA examiner noted that the 
Veteran did appear to have a bilateral high frequency hearing 
loss that was the result of severe noise exposure "in the 
past," the VA examiner did not specifically link the 
currently diagnosed hearing loss to an incident of the 
Veteran's military service.  This finding is final and cannot 
be disturbed in the context of a new and material evidence 
claim.  The record reflects that no medical evidence that 
shows or indicates that the currently diagnosed bilateral 
hearing loss is related to an incident of the Veteran's 
military service has been added since the June 2002 Board 
decision. 

Consequently, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for bilateral hearing loss.

	3.	Lung Disorder

In addition to the above evidence, evidence associated with 
the claims file prior to the June 2002 Board decision as it 
relates to the lung disorder claim included an April 1994 VA 
general examination report that noted that a pulmonary 
function test (PFT) revealed moderate restrictive ventilatory 
impairment.  The examiner provided a diagnosis of bronchitis.  

In the August 1994 rating decision, the RO denied service 
connection for a lung disorder on the basis that the Veteran 
gave a negative history of any respiratory condition and the 
absence of service treatment records showing a chronic lung 
disorder, and it did not manifest to a compensable degree 
within one year of discharge from service.  The Veteran 
appealed the August 1994 rating determination. 

At the November 1994 RO hearing, the Veteran described the 
event in which he reportedly passed out and then subsequently 
woke up in the hospital.  He recalled that he overheard a 
doctor maintain that he had spots on his lung.  He believed 
he might have had pneumonia in service "the way they were x-
raying [his] chest continuously."  In response to the 
question of whether he was treated for his lungs "shortly" 
after he was discharged from service, the Veteran responded 
that he had been "in and out . . . for bronchial troubles 
all the time."  He later clarified that he received 
treatment for his lungs within the first year of his 
discharge from service.  He was prescribed antibiotics at a 
"doctor's clinic."  

VA treatment records dated from September 1991 to October 
1994 were absent any relevant findings.

Private treatment records dated from April 1991 to April 1995 
showed that in April 1991, an upper respiratory infection was 
diagnosed.  A July 1991 chest x-ray was noted as within 
normal limits.  A May 1992 record noted that the Veteran 
complained that his lungs were bothering him and that he was 
coughing a lot.  The physical examination revealed clear 
lungs.  A January 1994 record noted that the Veteran 
complained of a cough.  

At a September 1996 Board hearing, the Veteran provided 
testimony on the events surrounding the blackout he 
reportedly experienced in service.  He claimed that during 
his hospitalization his chest was x-rayed; he was only 
advised that he had "stuff in [his] lungs."  After service 
he was self-employed for several years and then he obtained 
employment with Magolick Oil Company for 14 years.  He 
reported that he had been advised by physicians that he had a 
spot on his lungs that was scar tissue.  He claimed that he 
was on Social Security disability in part for his lungs. 

A VA Form 21-4142 (Authorization and Consent to Release 
Information to VA) received by the RO in April 2001 showed 
the Veteran reported that he started to receive treatment for 
his lungs in 1990 and that all of his medical records were at 
the Jackson VAMC.  Another form reporting the same 
information was executed in January 2002. 

VA treatment records dated from April 2000 to May 2000 were 
absent any relevant findings. 

On the basis of all the evidence described above, in a June 
2002 decision, the Board denied service connection for a lung 
disorder as the evidence showed that such disorder was first 
manifested many years after service in the 1990s and that it 
was unrelated to any incident of service origin, including 
the claimed in-service injury or symptoms.  The Veteran was 
notified of this decision and his appellate rights.  The June 
2002 Board decision is the last final denial.  38 U.S.C.A. §§ 
7104(b), 7266 (West 2002); 38 C.F.R. § 20.1100 (2009).

The Veteran's claim to reopen was received in March 2004.  
Evidence associated with the claims file since the June 2002 
Board decision in addition to the evidence described above 
pertinent to the lung disorder claim is described below.  

VA treatment records dated from February 1999 to April 2004 
note the Veteran was being followed for chronic cough, 
pulmonary emphysema, and asthma.  A June 2003 record noted 
that the Veteran had a history of asbestosis exposure in the 
1950s when he worked in an oil refinery.  

At an August 2005 RO hearing, in response to the question of 
why the Veteran thought his lung disorder was related to 
service, he replied that he was not sure and that all he knew 
was that he blacked out in service; he thought his lungs 
might have been the cause of the episode.  He denied that he 
had been treated by a private physician for his lungs and 
that a physician had ever linked his lung disorder to his 
service.  

VA treatment records dated from April 2004 to October 2005 
note a past medical history significant for pulmonary 
emphysema and asthma for which he was followed.  A June 2005 
pulmonary function test noted an impression of mild 
restriction with concomitant mildly decreased exchange, 
proportionally lower expiratory reserve volume consistent 
with obesity.  The examiner added that these results were not 
consistent with the stated diagnosis of chronic obstructive 
pulmonary disease.  

At an August 2006 Board hearing, the Veteran again testified 
that he suspected his current lung condition was linked to 
the black out episode he reportedly experienced in service; 
he might have had pneumonia.  He maintained that doctors 
advised him to not be around dust.  In response to the 
question of whether he received treatment for his lungs in 
the first five years after his discharge from service, he 
responded that he received antibiotics.  

VA treatment records dated from January 2006 to September 
2008 note the Veteran's medical history for pulmonary 
emphysema.  A February 2007 record showed the Veteran 
complained of being "short winded."  He had had a 
productive cough with white sputum for "months."  A July 
2007 record noted that a chest x-ray revealed some scarring 
in the lungs.  

At the August 2009 Board hearing, the Veteran again provided 
testimony on the black out episode he reportedly experienced.  
He testified that VA had advised him he had a spot on his 
lung.  He believed the spot on his lung was connected to 
service; he passed out so he believed he must have had 
pneumonia.  He believed his breathing problem resulted from 
the spot on his lung.  He did not directly affirm that he 
experienced breathing problems in service but he noted that 
he had to go through basic training twice as evidence of such 
problems.  He appeared to affirm that he was diagnosed with 
the spot on his lungs in the 1970s but he noted that it was 
whenever he came to VA.  In response to the question of 
whether he experienced any respiratory problems from 1955 to 
the 1970s, he testified that he seemed to always get the flu 
and he was on antibiotics.  He denied any physician 
attributed the spot on his lung and problems with his 
breathing to service.  He claimed that he was granted Social 
Security disability benefits based in part on his lungs. 

The additional evidence received after the June 2002 Board 
decision is duplicative, cumulative, and redundant of 
evidence previously considered at that time.  The Veteran's 
testimony in 2005, 2006, and 2009 is substantially the same 
as testimony considered at the time of the prior Board 
decision that his current lung disorder might have resulted 
from an episode in which he blacked out in service during 
which time he might have suffered from pneumonia and that he 
had been suffering from respiratory problems since service.  
Again, while the Veteran appeared to indicate for the first 
time at the 2009 hearing that he began to receive treatment 
at the VA in the 1970s [as opposed to the 1990s] that 
testimony is not presumed credible as it is inherently false 
or untrue for the reason the Board stated in connection with 
the back claim.  See Duran, 7 Vet. App. at 220; Justus, 3 
Vet. App. at 512-13.  Prior lay testimony and statements and 
medical evidence show the Veteran's first contact with VA was 
in the 1990s.  Thus, given the Veteran's uncertainty in 2009 
and the aforementioned facts, the credibility of this 
testimony need not be presumed for the limited purpose of 
deciding whether it is new and material.  In any event, even 
if this testimony was presumed credible, and therefore new, 
it certainly is not material as whether treatment at VA or 
treatment through private providers, the Veteran indicated 
prior to and after the June 2002 Board decision that he 
received treatment for his respiratory disorder throughout 
the years since his discharge from service.  As previously 
discussed, no private treatment records for the period prior 
to the 1990s are available according to the Veteran and no VA 
treatment records prior to the 1990s are available according 
to a VA search.  Thus, this new testimony does not raise a 
reasonable possibility of substantiating the claim with 
respect to identifying potentially relevant outstanding 
evidence, and therefore, cannot be considered material.   

As for the other evidence, current VA treatment records while 
new are not material as they are cumulative and redundant of 
VA treatment records previously considered that showed that 
the Veteran was followed for a respiratory disorder.  
Moreover, the new medical evidence suggests that the 
Veteran's respiratory disorder is related to nonservice-
related factors.  Thus, the record reflects that there 
continues to be no medical evidence that shows or indicates 
that the currently diagnosed respiratory disorder is related 
to an incident of the Veteran's military service. 

Consequently, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a lung disorder.

        (CONTINUED ON NEXT PAGE)







ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a back 
disorder, the appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a lung 
disorder, the appeal is denied.



____________________________________________
	TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


